PER CURIAM.
The lower court’s denial of appellant’s Fla.R.Crim.P. 3.850 motion for post conviction relief was correct and is therefore affirmed. We note, however, that appellant’s asserted grounds for relief: that the Department of Corrections erred in its interpretation of State v. Green, 547 So.2d 925 (Fla.1989) in calculating the number of days for which he is entitled to credit for time served, if true, might entitle appellant to relief under the inmate grievance procedures set forth in Fla.Admin.Code Rules 33-29.001 et seq.
The sentence as imposed by the trial court upon appellant’s violation of probation is valid as it properly affords appellant credit for time served for his entire 12-year sentence, and not just for the amount of time actually served. State v. Green. Appellant’s apparent remedy for any asserted error on the part of the Department of Corrections in its calculations lies in the inmate grievance procedure,
AFFIRMED
SHIVERS and WOLF, JJ., and CAWTHON, Senior Judge, concur.